Citation Nr: 1453265	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for degenerative discogenic disease at L4-5 and L5-S1, lumbar spine (back disability), rated as 40 percent disabling prior to July 1, 2009, and as 40 percent disabling prior to that date, to include restoration of the 40 percent beginning July 1, 2009.  

2.  Entitlement to a rating in excess of 10 percent for sciatica of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for sciatica of the right lower extremity.

4.  Entitlement to an increased evaluation for migraine headaches, currently assigned a 10 percent evaluation prior to March 1, 2013 and 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the December 2008 rating decision, the RO declined to grant increased ratings for migraine headaches, left and right sciatica, back disability or grant entitlement to TDIU.  In April 2009, the RO effectuated the proposed reduction as to the back disability.

When this case was before the Board in January 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

In March 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Due to the inadequacy of the October 2008 VA examination, the reduction in the back disability rating from 40 to 20 percent effective July 1, 2009 was improper.

2.  The Veteran's back disability is manifested by forward flexion to 70 degrees with pain at 30 degrees; there is no evidence of ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3. The Veteran's sciatica of the left lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's sciatica of the right lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.

5.  Prior to March 22, 2012, the Veteran experienced prostrating attacks less than once a month over the prior several months.

6.  Since March 22, 2012, the Veteran has had constant headache pain with prostrating attacks occurring more than once a month, but the migraines are not very frequent prostrating and prolonged attacks or productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Restoration of the 40 percent disability rating for service-connected back disability is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.71a, Diagnostic Code 5242 (2014).

2.  For the entire appeal period, the criteria for an evaluation in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

3.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4.  For entire appeal period, the criteria for an evaluation in excess of 10 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for an evaluation in excess of 10 percent for migraines prior to March 22, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2014).

6.  The criteria for an evaluation of 30 percent beginning March 22, 2012, for migraines have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2014).

7.  The criteria for a rating in excess of 30 percent for migraines beginning March 22, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

In correspondence dated in August 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the August 2008 notice informed the Veteran of information and evidence necessary to substantiate the claims for a higher evaluation for his back disability, sciatica, and migraines, among other disabilities that are no longer on appeal, and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The subsequent notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  It also notified the Veteran that he needed to show that his service-connected disabilities had gotten worse.  As to the issue of restoration of a 40 percent evaluation for the back disability, the Board is restoring the 40 percent evaluation.  Therefore, further discussion of VCAA is not necessary as to the issue of restoration.

At the Veteran's March 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Entitlement to restoration of the 40 percent rating prior to July 1, 2009 for a back disability.  

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

The Board also notes that 38 C.F.R. § 3.344(a) provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that ratings subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.
Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"); see also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Service connection for the Veteran's back disability was granted in May 2004, and a 40 percent evaluation was assigned, effective March 1, 2004, the first day after the Veteran's discharge from service.  At that time, the record included the report of a November 2003 VA examination.  The examiner diagnosed the Veteran with significant disability related to his low back.  An associated X-ray study noted degenerative disc changes L4-5 and L5-S1.  Motion was limited to 10 degrees extension and 30 degrees of forward flexion.  An MRI study of the lumbar spine demonstrated evidence of degenerative discogenic disease at the L4-5 and L5-S1 levels with posterior bulging disks.  

The Veteran sought an increased rating in May 2008. 

On VA examination in October 2008, the examiner did not state whether the claims file was available for review.  The Veteran reported pain in his lower back on a daily basis and radicular symptoms in his legs.  He reported using a brace intermittently.  He was taking tramadol.  He reported not being able tolerate his last job at Best Buy because he was on feet for eight hours a day.  Upon examination, there was flattening of the usual lordotic curve.  There was tenderness in the lower lumbar region minimally.  There was no spasm.  There was mild pain on movement and increased pain on repetitive movement without additional limitation of movement and increased pain on repetitive movement without additional motion loss.  He had active and passive range of motion of 0 to 40 degrees of forward flexion, 5 degrees hyperextension, lateral bending was 15 degrees and rotation of 15 degrees in both directions.  The examiner diagnosed the Veteran with degenerative disc L4-5, L5-S1.  The MRI was current and confirmed the diagnosis.  The examiner noted that the Veteran would be best suited for a sedentary line of work where he is not required to do any heavy lifting, perform repetitive movement, or stand for long periods of time.  

Based on this examination, the RO determined that improvement had been demonstrated and determined that a 20 percent evaluation was appropriate based on painful or limited motion of a major joint.  

Applying the facts in this case to the criteria discussed above, the Board concludes that improvement of the Veteran's back disability has not been demonstrated based on the examination of record.  In this regard, the Board finds that the October 2008 was inadequate as the examiner did not provide the degree at which pain began on motion for flexion, extension, lateral bending or rotation, nor describe the additional limitation on flare-ups or repetitive testing.  It is also unclear whether the claims file was provided to the examiner, which contained pertinent treatment records.

The Board acknowledges that the Veteran was provided a more recent adequate VA examination in March 2013.  Despite this, the March 2013 examination was not the basis of the reduction of the back disability.  

In this case, the Veteran's 40 percent evaluation for a back disability was in effect for more than five years.  Under 38 C.F.R. §3.344(a), examinations that are less full and complete than those on which payment were authorized or continued will not be used as a basis of reduction.  The examination reports on which the reduction are based must be adequate.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

As the October 2008 examination was inadequate, the 40 percent evaluation is restored, and the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

III.  Increased Evaluations

A.  Applicable laws and regulations for increased rating claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

B.  Increased evaluation for a back disability

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , DCs 5235-5243 (2014). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "  Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a , DC 5243.

As the Board is restoring the 40 percent evaluation for the Veteran's back disability that he was originally assigned, the question becomes whether an evaluation higher than 40 percent is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative discogenic disease at L4-5 and L5-S1 of the lumbar spine.

Having reviewed the evidence of record, the Board has determined that a higher evaluation than 40 percent is not warranted for the Veteran's back disability at any time during the period on appeal.  The current 40 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, the Board finds that the October 2008 VA examination to be inadequate as the examiner did not specify at what degrees the Veteran experienced pain during range of motion testing.  It is also unclear whether the October 2008 examiner had access to the Veteran's claims file.  Therefore, the Board will rely on the Veteran's statements, VA treatment records, and the most recent adequate examination conducted in March 2013 to evaluate the Veteran's back disability.

Treatment records show that the Veteran reported an increase in back pain in February 2008.  In an October 2008 statement, the Veteran reported having difficulty picking-up heavy objects at his job.  He reported having difficulty standing for 8 to 9 hours shifts and sleeping well due to back pain.  An April 2008 x-ray studied showed that the thoracic spine was unremarkable besides mild degenerative changes.  During the March 2012 hearing, the Veteran reported that after conducting a two to three hour after-school computer class with kids, he was "done" because it irritated his back problem.  The Veteran testified to taking medicine for his back during the day and at night to help him sleep.  

In the March 2013 VA examination, forward flexion was to 70 degrees with pain at 30 degrees.  Extension was to 15 degrees with pain at 5 degrees.  

Ankylosis is the absence of motion in the back.  Here, although limited, motion of the Veteran's back has been possible throughout the period on appeal.  The record does not demonstrate fixation of the joint as the result of a disease process.  As such, the Board concludes that the criteria for an evaluation in excess of 40 percent under Diagnostic Code 5242 have not been met. 

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  The March 2013 VA examiner opined that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine but with less than 1 week of incapacitating episodes over the past 12 months.  As such, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of unfavorable or favorable anklyosis of the spine which is required to warrant the next higher evaluation for the period considered. As such, the Board finds that the currently assigned evaluations are is appropriate for the Veteran's back disability.

C.  Entitlement to a higher evaluation for sciatica

Separate ratings have been assigned for the radicular symptoms associated with the Veteran's degenerative discogenic disease at L4-5 and L5-S1, of the lumbar spine.  The right and left lower extremities disabilities are each rated as 10 percent disabling from March 1, 2004.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy. An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The RO evaluated the Veteran's sciatica under Diagnostic Code 8520 as well as 8599 for an analogous Diagnostic Code.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

In October 2008, the Veteran was afforded a VA examination for his spine and sciatica.  The Veteran reported that he had radicular symptoms into both legs and numbness bilaterally.  Upon examination, deep tendon reflexes were equal at the knees and the ankles and motor testing was normal.  Sensation was intact throughout.  Straight leg raises were negative.  No sciatic diagnosis was provided.  During the October 2008 Neurologic VA examination, motor, reflexes, sensory, coordination and gait were all intact and/or normal.  No sciatic diagnosis was provided. 

In March 2013, the Veteran was afforded another VA examination for his spine and sciatica.  The examiner diagnosed the Veteran with degenerative discogenic disease at L4-5 and L5-S1, lumbar spine, with right and left lower extremity sciatica.  Muscle strength testing showed normal muscles, reflex examination was normal, and the sensory examination was normal.  Straight leg raising test was negative.  The examiner found that the Veteran had subjective radicular pain.  He had mild constant pain, mild intermittent pain, mild paresthesias pain and mild numbness in both legs.  The examiner concluded that he had mild radicular pain in both legs.  The examiner explained that the sciatica/radiculopathy diagnosis provided in this examination was based on subjective history.  He had a normal neurologic examination of both extremities without objective findings of radiculopathy.  Also, there was no tenderness across the lumbar spine on this examination or muscle spasm.  

An evaluation in excess of 10 percent is not warranted at any time during the appellate period for the either extremity.  In that regard, the Board observes that the objective evidence does not show a current sciatica or radiculopathy diagnosis.  The March 2013 examiner clarified that his sciatica diagnosis was based on the Veteran's subjective reports.  The examiner explained that the Veteran reported only mild symptoms.  It appears that even a 10 percent evaluation for the Veteran's sciatica is questionable.  Therefore, an evaluation exceeding 10 percent requires evidence of moderate incomplete paralysis, neuritis, or neuralgia of the sciatic nerve.  As the record establishes that the disability is no more than mild, a higher evaluation is not for application.

D.  Entitlement to an increased evaluation for migraine headaches.

The RO granted service connection for migraine headaches effective March 1, 2004.  The Veteran submitted a claim for an increased evaluation in 2008.  The Appeals Management Center (AMC) assigned a 30 percent evaluation effective March 1, 2013.
In July 2008 statement, the Veteran reported that he was fired from his job but would have had to quit due to the worsening of his disabilities.  He mentioned problems with his back disability but did not specify whether his headache were causing him difficulty keeping his job. VA treatment records show ongoing treatment for headaches throughout the appeal period.  

During an October 2008 VA examination, the Veteran reported that after taking atenolol in 2003 for hypertension, his migraines decreased significantly.  At the time of the examination, he was taking atenolol which had been sufficient to keep his hypertension and migraines under control.  The Veteran reported having a mild headache once a month but no prostrating headaches.  The Veteran explained that he was not missing work due to his migraines and his current mild headaches were not interfering with his work.  The Veteran was terminated from a computer position with Best Buy but this was due to his difficulty lifting heavy equipment.  The examiner concluded that the mild headaches he currently had once a month did not interfere with work and were not prostrating.  The examiner opined that his migraines did not render him unemployable or cause him significant disability.

In March and April of 2009, the Veteran called a VA nurse asking for stronger medication for migraines.  He reported that he normally took atenolol, but now that he had a more intense job, it was not covering his migraines.  He reported that he needed a stronger medication as the migraines were affecting his job.

In June 2009, a VA nurse noted that the Veteran's headaches were somewhat controlled.  In January 2010, a VA physician noted that his migraines were reasonably under control.  In April 2011, the Veteran reported having a migraine once per week.  The severity was not indicated.

During the March 2012 hearing, the Veteran reported that he had an average of one headache per week.   He also reported having prostrating headaches about twice a month.

In June 2012, the Veteran reported having migraines twice a week, but it was unclear if the headaches were prostrating.

A February 2013 VA treatment record noted an increase in headache in the last two months.

In March 2013, the Veteran was afforded a VA examination to determine the current severity of his migraine headaches.  The Veteran reported an increase in severity of his headaches since he was last examined in 2008.  The Veteran reported having severe headaches about once per week.  They are prostrating about three to four days per month.  In general, he had some sensitivity to bright light and almost always has some lesser degree of headache in the background but not enough to impair him functionally.  The examiner noted that his primary care physician noted that his headaches were stable and under reasonable control.  During his last visit in June 2012, the Veteran reported having two headaches per week.  He currently took atenolol for hypertension and prevention of headaches, as well as sumatriptan for severe headaches.  This prescription was filled in October 2012 and February 2013.  The examiner noted that the Veteran had one to two days of head pain on both sides of his head.  The examiner opined that he had prostrating attacks of migraine headache pain more frequently than once per month but the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner opined that his headache disability did impact his ability to work in that he would probably miss a few days a month for severe headaches or would be slowed down and distracted if he did go to work.  The examiner explained that the Veteran inadvertently left before being called in for this appointment but the examiner was able to complete a telephone interview with him later and gather the history information regarding the current severity of his headaches.  The examiner found that there was acceptable clinical evidence to complete this examination as the Veteran is regularly followed by his primary care physician at the VA Medical Center and those physical findings have been unremarkable.

The Veteran's headache disability has been evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8100, which provides the criteria for evaluating migraine headaches.  When there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is warranted.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Upon careful review of the evidence, the Board finds that a rating in excess of 10 percent for the period prior to March 22, 2012 is not warranted.  Prior to March 22, 2012, the evidence does not show that the Veteran experienced prostrating attacks on an average once a month over the last several months.  The October 2008 examination noting no prostrating headaches.  Although some treatment records have noted that the Veteran called the VA and complained about the severity of his headaches prior to March 22, 2012, these records did not indicate whether the headaches were prostrating or indicate the frequency of the headaches.

Beginning March 22, 2012, the Board finds that a 30 percent evaluation is warranted.  During the March 2012 hearing, the Veteran reported that he had an average of one headache per week.  He also reported having prostrating headaches about twice a month.  The Board finds that the Veteran is competent to testify that he experienced prostrating migraines twice a month.  A VA examiner later confirmed the frequency of his headaches in the March 2013 VA examination.  Thus, the Board finds that the Veteran's headaches more nearly approximate the criteria for a 30 percent evaluation beginning March 22, 2012.

However, an evaluation higher than 30 percent is not warranted in this case.  The evidence does not show that the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The March 2013 examiner opined that the Veteran's headaches were not very frequent prostrating and prolonged attacks.  He further opined that the Veteran's headache disability did impact his ability to work in that he would probably miss a few days a month for severe headaches or would be slowed down and distracted if he did go to work.  This impact on his employment is not productive of severe economic inadaptability.  The Board acknowledges that the Veteran appears to be unemployed currently and only sporadically worked with his wife training service dogs, but the evidence does not show that his unemployability is the result of severe migraines.  Accordingly, the Board finds that an evaluation in excess of 30 percent is not for application.

E. Extraschedular consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected back disability, sciatica, and migraines are manifested by signs and symptoms such as back pain, numbness in legs and prostrating migraine headaches twice a month, which impairs his ability to stand for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to back disabilities, sciatica and migraine headaches fully contemplate the Veteran's impairment.   

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

In addition, migraine headaches are evaluated under Diagnostic code 8100 which also contemplates severe economic inadaptability.  Diagnostic code 8520 contemplates mild, moderate and severe incomplete and complete paralysis of the sciatic nerve.

Given the variety of ways in which the rating schedule contemplates functional loss for these disabilities, the Board concludes that the scheduler rating criteria reasonably describe the Veteran's disability picture, which is manifested by not being able to stand for long periods of time and for prostrating headaches twice a month.  In short, there is nothing exceptional or unusual about the Veteran's back disability, sciatica or migraine disabilities  because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Restoration of a 40 percent evaluation for a back disability from July 1, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for a back disability is denied.

Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for migraine headaches prior to March 22, 2012 is denied.

Entitlement to a 30 percent evaluation, but no higher, beginning March 22, 2012 for migraines is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to a rating in excess of 30 percent for migraine headaches beginning March 22, 2012 is denied.


REMAND

In this decision, the Board has restored a 40 percent evaluation for the Veteran's back disability effective July 1, 2009 and granted a higher evaluation of 30 percent for the Veteran's migraine disability earlier than when a 30 percent had previously been assigned.  The issue of entitlement to TDIU must be readjudicated by the AOJ based on these changes as it impacts whether the Veteran's claim is adjudicated under 38 C.F.R. § 4.16(a) or (b).  

In addition, two treatment records in July 2009 indicate that the Veteran was receiving Vocational Rehabilitation.  The Vocational Rehabilitation Folder is not included in the claims file and is relevant to the Veteran's claim for TDIU.  On remand, it is necessary to obtain the Vocational Rehabilitation folder and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the claims file.

2.  Readjudicate the Veteran's claim for entitlement to TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  Consider whether 38 C.F.R. § 4.16 (a) or (b) is warranted for the period on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


